Citation Nr: 1525337	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  11-06 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976, October 1977 to June 1984, March 1986 to March 1988, and July 1991 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In September 2012, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a May 2014 decision, the Board reopened and remanded the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The Board then denied the appellant's claim in an August 2014 decision.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court vacated the Board's August 2014 decision and remanded the matter for action in compliance with a Joint Motion for Remand.

In a March 2015 letter, the Board provided the appellant and her representative the opportunity to submit additional evidence and argument in support of the appeal.  The appellant's representative responded in March 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

As indicated in the Joint Motion for Remand, further development is necessary prior to final adjudication of the appellant's claim.  In this matter, the appellant contends that the Veteran's service-connected disabilities, in particular his dysthymia, peripheral neuropathy, and depressed diffusing capacity of the lungs, caused or contributed to his death.  To this end, the Veteran's August 2002 death certificate indicated that he died from intracerebral hemorrhage (ICH).

In the February 2015 Joint Motion for Remand, the parties found that the Board erred in not sufficiently addressing the adequacy of the medical evidence with regard to relevant regulatory provisions as to the appellant's claim.  In particular, the parties noted that the June 2014 VA medical opinion, upon which the Board relied in its August 2014 decision, indicated that the Veteran's peripheral neuropathy and depressed diffusing capacity of the lungs are associated with his fatal ICH, although not causally related.  The parties determined, "[i]t does not appear that the examiner opined as to whether [the] Veteran's service-connected disabilities resulted in 'general impairment of health' to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death," as set forth in 38 C.F.R. § 3.312(c)(3).

In consideration of the Joint Motion, the Board finds that remand is necessary in order to clarify whether service-connected disability was implicated in the Veteran's death.  

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the Veteran's claims file to be forwarded to a physician for review and an advisory medical opinion.  Based on review of the record, the physician should provide an opinion responsive to the following:

Is it at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's fatal intracerebral hemorrhage was caused by a service-connected disability, either by itself or in combination with other service-connected disabilities?  The Veteran was service-connected for depressed diffusing capacity of the lungs for carbon dioxide; peripheral neuropathy of both lower extremities; residuals of carpal tunnel syndrome surgery on the right, including a lunotriquetral tear; repaired right inguinal hernia; and dysthymia.

Is it at least as likely as not (i.e., 50 percent or greater possibility) that the service-connected for depressed diffusing capacity of the lungs for carbon dioxide; peripheral neuropathy of both lower extremities; residuals of carpal tunnel syndrome surgery on the right, including a lunotriquetral tear; repaired right inguinal hernia; and/or dysthymia affected his vital organs so as to cause debilitating effects and general impairment of health to an extent that would render a person materially less capable of resisting the effects of other diseases or injury primarily causing death or otherwise resulted in debilitating effects and general impairment of health to an extent that it rendered him materially less capable of resisting the effects of other disease or injury primarily causing his death?

The physician should review the entire claims file, including the previous medical opinions that are tabbed in yellow.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner must comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

2. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

